Citation Nr: 1024534	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  10-18 146A	)	DATE
	)
	)


THE ISSUE

Whether a March 26, 1956 decision by the Board of Veterans' 
Appeals (Board), which found that the severance of service 
connection for bilateral pes planus was warranted, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  

[The claim of entitlement to an effective date prior to 
February 25, 1993 for the grant of service connection for 
bilateral pes planus is addressed in a simultaneously issued 
decision.]


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran, who is the moving party in this case, had active 
military service from April 1945 to February 1946.

This matter comes before the Board on a motion from the 
Veteran's representative dated in April 2010.  In this 
motion, the Veteran's representative asserted that the March 
26, 1956 Board decision severing service connection for 
bilateral pes planus contained CUE insofar as the Board 
failed to correctly apply 38 C.F.R. § 3.9 (1956) (now 38 
C.F.R. § 3.105).  This statement has been accepted as a 
request for review of the Board's prior decision on the 
grounds of CUE.  See 38 C.F.R. § 20.1404(a) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In May 2001, the Board denied a motion for CUE in a March 26, 
1956 Board decision severing service connection for bilateral 
pes planus; this denial was affirmed upon subsequent appeal.


CONCLUSION OF LAW

As the Board's May 2001 denial of a motion for CUE in a March 
26, 1956 Board decision severing service connection for 
bilateral pes planus constitutes a final decision, the 
current motion for CUE addressing the same decision and issue 
must be dismissed with prejudice.  38 U.S.C.A. §§ 7104, 7111 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1400, 20.1409(c) 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 is not applicable to the moving 
party's allegations of CUE.  The United States Court of 
Appeals for Veterans Claims (Court) has determined that CUE 
claims are not conventional appeals.  Rather, such claims are 
requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits. Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

A final decision by the Board is subject to revision on the 
grounds of CUE. If evidence establishes such error, the prior 
Board decision shall be reversed or revised.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.

In this case, however, the Board has already addressed the 
March 26, 1956 Board decision severing service connection for 
bilateral pes planus under the provisions of 38 U.S.C.A. § 
7111.  The Board denied this appeal on its merits, rather 
than dismissing it, in a May 2001 decision.  The Veteran did 
appeal this denial to the Court, but the denial was affirmed 
in a December 2003 memorandum decision.  The Veteran 
thereafter filed a notice of appeal to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit), but, in 
April 2008, the Federal Circuit dismissed the appeal pursuant 
to joint agreement by the parties.  The May 2001 decision is 
thus "final" pursuant to  38 U.S.C.A. § 7104.

The Veteran's new representative asserted in the April 2010 
motion that, pursuant to Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005), the Veteran can assert different theories 
of CUE in the same decision.  Andrews, however, concerned an 
appeal where CUE was claimed in an RO decision, rather than a 
Board decision.  Board decisions, by contrast, are addressed 
by 38 C.F.R. § 20.1409(c) .  Under this section, once there 
is a final decision on a CUE motion relating to a prior Board 
decision on an issue, that prior Board decision on that issue 
is no longer subject to revisions on the grounds of CUE.  
Moreover, subsequent motions relating to that prior Board 
decision on that issue shall be dismissed with prejudice.

In view of the final May 2001 decision addressing the initial 
motion for CUE in the March 26, 1956 Board decision severing 
service connection for bilateral pes planus, 38 C.F.R. 
§ 20.1409(c) compels the Board to dismiss the current CUE 
motion with prejudice.


ORDER

The appeal is dismissed, with prejudice.



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



